Exhibit 10.1

 

[tv486309_ex10-1logo.jpg]

ACETO Corporation   4 Tri Harbor Court   Port Washington, NY 11050 William C.
Kennally, III Tel: (516) 478-9525 President and Chief Executive Officer Fax:
(516) 478-9825   www.aceto.com      



February 12, 2018

 

Mr. Ed Borkowski
55 Dale Drive

Chatham, New Jersey 07928

 

Dear Ed:

 

I am very pleased to extend this offer to you on behalf of Aceto Corporation
(the “Company”), on the terms described below.

 

1.         Title and Date of Employment. Your title will be Chief Financial
Officer. You will report directly to me, Bill Kennally, President and Chief
Executive Officer. Your starting date will be no later than Wednesday, February
21, 2018.

 

2.         Compensation. Your starting annual base salary (“Base Salary”) will
be at the rate of four hundred sixty thousand dollars ($460,000.00) gross per
annum ($17,692.31 bi-weekly), less applicable taxes and withholdings, paid in
accordance with the Company’s normal payroll practices. You will also be
eligible to participate in the Company’s Performance Award program with all
awards subject to Board of Directors (“Board”) approval. Your Performance Award
target will be 60% of your base salary, prorated based on hire date for Fiscal
Year 2018 and payable according to the Company’s Performance Award Program. The
Performance Award is based on the Company’s performance as well as your
individual performance for the relevant year.

 

   

 

 

[tv486309_ex10-1logo.jpg]

ACETO Corporation   4 Tri Harbor Court   Port Washington, NY 11050 William C.
Kennally, III Tel: (516) 478-9525 President and Chief Executive Officer Fax:
(516) 478-9825   www.aceto.com  

 

3.         Inducement Grant. The Company will award you an inducement grant of
cash and equity.

 

(a) Equity: The inducement grant will consist of the following:

 

·60,000 Time-vested restricted stock awards, on your date of hire, subject to
the following grant guidelines:

 

(i)Shares of this inducement grant will cliff vest 100% on the third anniversary
of your hire date.

 

(ii)Shares of time-vested restricted stock unvested at the time employment
terminates due to involuntary termination for cause or non-retirement
resignation will be forfeited.

 

(iii)Shares of time-vested restricted stock unvested at the time employment
terminates due to retirement will vest pro rata based upon the time worked in
which the retirement occurs.

 

(iv)Shares of time-vested restricted stock unvested at the time employment
terminates due to death or disability will vest immediately at the time
employment terminates.

 

(v)Should the Company terminate your employment for reasons other than “for
Cause,” any unvested equity as of your separation date shall vest immediately.
The definition of “Cause” is outlined in Section 4 (Certain Defined Terms) of
the Change in Control Agreement found in Schedule I (the “Change in Control
Agreement”) shall apply.



 

(b) Cash: The cash portion of the inducement grant shall include one hundred
thousand dollars ($100,000.00), less statutory taxes, payable with the first
payroll following your initial week of employment with the Company. Should you
voluntarily resign from your position within twelve (12) months of your hire
date, you would be responsible for full repayment of the cash inducement within
thirty (30) days from separation date.

 

   

 

 

[tv486309_ex10-1logo.jpg]

ACETO Corporation   4 Tri Harbor Court   Port Washington, NY 11050 William C.
Kennally, III Tel: (516) 478-9525 President and Chief Executive Officer Fax:
(516) 478-9825   www.aceto.com  

 

4.         Long Term Incentive Compensation. Future annual equity grants will be
awarded, with due regard to your position, at such time as grants are generally
made to other senior executives of the Company; currently September of each
year. The target value of such grants will be approximately $700,000, however,
the amount and term of such grants, if any, are at the sole discretion of the
Board. The vesting of the annual grants is subject to the grant guidelines as it
relates to both Time-vested Restricted Shares (RSA) and Performance Restricted
Stock Units (RSU).

 

5.         Work Location. Your primary office will be our Saddle Brook, New
Jersey location with the expectation that you will spend an appropriate amount
of time each month working from Port Washington, New York office where you have
direct reports and members of the Corporate Finance and Accounting team located.

 

6.         External Board Responsibilities. You will reduce your external board
involvement, within one year of hire, to no more than two (2) public boards.
Aceto’s Board of Directors; Audit and Risk Committee will review your external
board commitments and may periodically request status updates of the same.

 

7.Benefits.

 

(a)Benefits. You will be eligible to participate in the benefit package
available to Company executives upon satisfying eligibility conditions specified
in the Summary Plan Documents, including health insurance benefits, life
insurance, 401(k) Plan, Supplemental Executive Retirement Plan (SERP), and
Flexible Spending Plan. Please refer to the benefit plan documents for
eligibility.

 

(b)Paid Time Off. You will be entitled to four (4) weeks of vacation per year in
accordance with the Company’s vacation policy, including as to usage and
carryover.

 

   

 

 

[tv486309_ex10-1logo.jpg]

ACETO Corporation

  4 Tri Harbor Court   Port Washington, NY 11050 William C. Kennally, III Tel:
(516) 478-9525 President and Chief Executive Officer Fax: (516) 478-9825  
www.aceto.com  

 

In addition, the Company currently provides eligible employees with ten (10)
paid holidays, five (5) personal days, and ten (10) sick days per calendar year.

 

(c)Company Auto. You will be eligible for a company automobile which allows for
a 24-39 month lease up to a maximum of $925.00 per month. Please refer to the
Company Automobile Policy.

 

8.         Termination of Employment. Should the Company terminate your
employment for any reason other than “for Cause” or you end the employment
relationship due to “Good Reason” the Company shall pay you your Base Salary, at
the rate then in effect, for the fifteen (15) month period following the date of
termination. This payment is subject to you signing a timely and effective
Release Agreement. Severance will be subject to statutory taxes and
withholdings, and shall be paid as salary continuation following the standard
revocation period contained in the Release Agreement. In addition, and if you
are a current participant at the time of separation in the Company’s health
plan, you will have the option of continuing health insurance coverage per COBRA
guidelines. The Company will pay your COBRA premiums for the duration of the
severance period. For purposes of this section, the definitions of “Cause” and
“Good Reason” as outlined in Section 4 (Certain Defined Terms) of the Change in
Control Agreement found in Schedule I shall apply.

 

9.         Restrictive Covenants. The provisions of Section 9 (Covenants) of the
Change in Control Agreement found in Schedule I shall apply to you mutatis
mutandis as if fully set forth in this Letter. The Company and you acknowledge
and agree that nothing in this Letter, or in any other agreement with the
Company, is intended to, or does, in any way prohibit, limit or otherwise
interfere with your protected rights under federal, state or local law to,
without notice to the Company: (i) communicate or file a charge with a
government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information.

 

   

 

 

[tv486309_ex10-1logo.jpg]   ACETO Corporation   4 Tri Harbor Court   Port
Washington, NY 11050 William C. Kennally, III Tel: (516) 478-9525 President and
Chief Executive Officer Fax: (516) 478-9825   www.aceto.com  

 

10.       Change In Control. The Board has determined that it is in the best
interests of the Company and its shareholders to provide enhanced severance
protections to Executives following a Change in Control of the Company subject
to certain terms and conditions of the Change in Control Agreement.

 

11.       Pre-employment Requirement. This employment offer is contingent upon
the successful verification of a background, reference, and credit check. You
will be receiving an email from Employment Screening Services asking you to
complete an electronic authorization form.

 

12.       Employment-at-Will. This Offer of Employment letter does not
constitute a contract of employment for any specific period of time, but will
create an employment-at-will relationship that may be terminated at any time by
you or the Company, with or without Cause and with or without advance notice,
provided that you shall give the Company at least thirty (30) days’ written
notice of any voluntary resignation. The at-will nature of the employment
relationship may not be modified or amended except by Board approval.

 

13.       Company Policies. You acknowledge and will adhere to the Company’s
Material rules and other policies, including its Code of Business Conduct and
Ethics, which are set forth in its “Employment Manual” to be issued to you,
which may from time to time be revised.

 

   

 

 

[tv486309_ex10-1logo.jpg]   ACETO Corporation   4 Tri Harbor Court   Port
Washington, NY 11050 William C. Kennally, III Tel: (516) 478-9525 President and
Chief Executive Officer Fax: (516) 478-9825   www.aceto.com  

 

14.       Section 409A. The intent of the parties is that payments and benefits
under this Letter comply with or are exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and this Letter shall be
interpreted and construed in a manner that establishes an exemption from (or
compliance with) the requirements of Code Section 409A. Any terms of this Letter
that are undefined or ambiguous shall be interpreted in a manner that complies
with Code Section 409A to the extent necessary to comply with Code Section 409A.
Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, you are a “specified employee” as defined in Code Section 409A, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Code Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) until the date that is the first business
day of the seventh month following the date of termination (or the earliest date
as is permitted under Code Section 409A), and (ii) if any other payments of
money or other benefits due to you hereunder could cause the application of an
accelerated or additional tax under Code Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Code Section 409A. In the event that payments under this Letter
are deferred pursuant to this Section in order to prevent any accelerated tax or
additional tax under Code Section 409A, then such payments shall be paid at the
time specified under this Section without any interest thereon. Notwithstanding
anything to the contrary herein, to the extent required by Code Section 409A, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Letter providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Letter, references to a
“termination,” “termination of employment” or like terms shall mean separation
from service. Each payment made under this Letter shall be treated as a separate
payment and the right to a series of installment payments under this Letter is
to be treated as a right to a series of separate payments.

 

   

 

 

[tv486309_ex10-1logo.jpg]

ACETO Corporation

  4 Tri Harbor Court   Port Washington, NY 11050 William C. Kennally, III Tel:
(516) 478-9525 President and Chief Executive Officer Fax: (516) 478-9825  
www.aceto.com  

 

15.       Governing Law; Jurisdiction. Any and all actions or controversies
arising out of this Letter shall be construed and enforced in accordance with
the internal laws of the State of New York, without regard to any choice of law
or conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. Any and all actions arising out of this Letter shall
be brought and heard in the state and federal courts located in Nassau County,
New York and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any such courts. THE COMPANY AND YOU HEREBY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR ANY
AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT THAT THEY
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO
SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

I look forward to you joining us at Aceto and I am certain that you will have a
very positive impact on our Company. If you have any questions or need further
information, please do not hesitate to contact me at 516-478-9518 or Charles J.
Alaimo at 516-478-9560.

 

Please signify your acceptance of the Company’s offer by returning a signed copy
of this Letter and Schedule I to Charles no later than Wednesday, February 14,
2018.

 

   

 

 

[tv486309_ex10-1logo.jpg]

ACETO Corporation

  4 Tri Harbor Court   Port Washington, NY 11050 William C. Kennally, III Tel:
(516) 478-9525 President and Chief Executive Officer Fax: (516) 478-9825  
www.aceto.com  

 

Very truly yours,       /s/ William C. Kennally, III   William C. Kennally, III
  President and Chief Executive Officer  

 

ACCEPTED BY:

 

/s/ Ed Borkowski   February 13, 2018 Ed Borkowski   Date

 

Please email signed Letter to the CONFIDENTIAL ATTENTION of Charles J. Alaimo at
calaimo@aceto.com and mail original to Aceto Corporation, c/o Charles J. Alaimo,
4 Tri Harbor Court, Port Washington, NY 11050.

 

Attachment:   Schedule I – Change in Control

 



   

